DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 and 04/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (JP 2005280487 A).
Regarding claim 1, Yoshikawa discloses an information transmission device (e.g. Fig. 1: 19, 20) applied to an open moving machine (e.g. Fig. 2) driven by a driver who is exposed to an outside of the moving machine, the information transmission device comprising: 
a vibrator configured to vibrate a component of the moving machine, the driver in a driving posture being in contact with the component (e.g. Figs. 1-2: 19, 20 & [0030]); and 
a controller (e.g. Fig. 1: 12) communicably connected to an information providing device (e.g. [0001]: navigation device) and configured to control the vibrator and a voice output device configured to output voice to the driver, the information providing device being configured to provide utterance information to the driver as information to be transmitted to the driver, wherein the controller makes the vibrator operate when making the voice output device output the utterance information to the driver by the voice (e.g. [0042]: voice output and vibration instruction are outputted as left/right direction instruction).  
Regarding claim 2, Yoshikawa the controller changes a vibration pattern of the vibrator in accordance with a category of the utterance information provided from the information providing device (e.g. [0024]: left and right vibrators are driven in different patterns).  
Regarding claim 4, Yoshikawa disclosesPage 3 -PRELIMINARY AMENDMENT Docket No. ACO21303PCTUSthe information providing device provides, as the information to be transmitted to the driver, route change information of path guidance information; and the controller changes the vibration pattern of the vibrator in accordance with at least one of a route change direction and a distance to a route change position (e.g. [0043]).  
Regarding claim 6, Yoshikawa discloses as the vibration pattern, the controller changes at least one of magnitude of vibration, a frequency of the vibration, a cycle of generation and stop of the vibration, and a generation position of the vibration (e.g. [0043, 0044]).  
Regarding claim 7, Yoshikawa discloses the information provided by the information providing device contains weather information regarding weather, incoming signal information indicating that there is an incoming signal of a mobile information terminal carried by the driver, or dangerous spot information indicating a dangerous spot on a route (e.g. [0044]).  
Regarding claim 11, Yoshikawa discloses the controller makes the vibrator operate in a state where preparation for utterance from the voice output device to the driver has been completed (e.g. [0042]: since voice output and vibration are outputted together, the preparation for the voice output is completed when the vibrator operates).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2005280487 A) in view of Brav et al. (US 2017/0011602 A1).
Regarding claim 5, Yoshikawa fails to disclose, but Brav teaches the controller shortens a cycle of vibration of the vibrator as the distance to the route change position shortens (e.g. [0079, 0109]: increase frequency as distance decreases; thus, implies shorten the cycle since frequency and cycle are inversely proportional).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Yoshikawa with the teachings of Brav to adjust the vibration feedback based on distance so as to improve driver’s awareness of the surrounding environment. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2005280487 A) in view of Yamashita (JP 3211125 B2).
Regarding claim 8, Yoshikawa fails to disclose, but Yamashita teaches the vibrator vibrates a steering handle manipulated by the driver (e.g. Figs. 1 & 3: 14) or a seat on which the driver is seated.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Yoshikawa with the teachings of Yamashita to implement the vibrator of Yoshikawa in the steering handle as suggested by Yamashita since it is merely simple substitutions of one known element with another according to KSR and the modification would have yielded only predictable result to one skilled in the art.
Regarding claim 9, Yamashita teaches the open moving machine is a two-wheeled vehicle; the steering handle is formed in a hollow bar shape; and the vibrator is arranged inside the handle (e.g. Figs. 1 & 3: 14).  
Regarding claim 10, Yamashita teaches Page 4 -PRELIMINARY AMENDMENT Docket No. ACO21303PCTUSthe open moving machine is a two-wheeled vehicle; and the vibrator vibrates a step on which the driver puts his/her feet or an on-vehicle member adjacently arranged in front of a seat on which the driver is seated (e.g. Figs. 1 & 3: 14).  
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2005280487 A) in view of Zuger et al. (US 2016/0077593 A1).
Regarding claim 14, Yoshikawa fails to disclose, but Zuger teaches the controller makes the vibrator operate in a state where a voice input device has received utterance from the driver (e.g. [0038]: haptic feedback after voice command recognition).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Yoshikawa with the teachings of Zuger to operate the vibrator when voice input device has received utterance so that the driver is able to interact with the system without looking at the information provided on display.
Regarding claim 15, Zuger teaches the controller makes the vibrator operate in a state where a voice input device is ready to receive utterance from the driver (e.g. [0038]: vibration feedback after each activation).
Allowable Subject Matter
Claims 3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688